Citation Nr: 9919428	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to August 24, 1991, 
for the assignment of a 100 percent disability rating for a 
service-connected seizure disorder. 


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to March 
1976; the record reflects that he also had over one year and 
eleven months of prior active service. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1996 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1996, and a statement of the case was issued in August 1996.  
A substantive appeal was timely received in April 1997.  The 
Board remanded this case to the RO in July 1998.

Pursuant to the July 1998 Board remand, the RO issued a 
statement of the case in September 1998 on the issue of 
entitlement to service connection for psychiatric disability 
(described by the RO as a "nervous condition."  This action 
was accomplished based on a Board finding that the veteran 
had initiated an appeal from an earlier denial of service 
connection for psychiatric disability (the record shows 
symptoms of depression with mood features, a passive-
aggressive personality, and alcohol and drug abuse).  The 
record does not show that the veteran completed an appeal on 
the psychiatric disability claim by filing a timely 
substantive appeal.  Accordingly, the only issue before the 
Board is the effective date issue as styled on the first page 
of this decision. 


FINDINGS OF FACT

1.  By rating decision in October 1992, a 100 percent 
schedular rating was assigned for the veteran's service-
connected seizure disorder; the veteran was notified of that 
determination, but he did not initiate an appeal with a 
timely notice of disagreement. 

2.  Evidence received subsequent to the October 1992 rating 
decision is not so significant that it must be considered in 
connection with the veteran's claim. 


CONCLUSIONS OF LAW

1.  The October 1992 rating decision assigning an effective 
date of August 24, 1991, for the veteran's service-connected 
seizure disorder is final.  38 U.S.C.A. § 7105(c).  

2.  Evidence received since the October 1992 rating decision 
is not new and material, and there is no basis to undertake a 
de novo review of the question of the proper effective date 
to be assigned for the assignment of a 100 percent disability 
rating for the veteran's service-connected seizure disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in October 1992, the RO found that a 100 
percent rating was warranted was warranted for the veteran's 
service-connected seizure disorder from August 24, 1991, on 
the basis that there had been in increase in the severity of 
his disability to the point where he was suffering one grand 
mal seizure per month.  See 38 C.F.R. Part 4, Diagnostic Code 
8911.  The veteran and his then representative were notified 
of that determination and furnished notice of appellate 
rights and procedures.  However, a timely notice of 
disagreement was not received as to any determination 
encompassed in the October 1992 rating decision.  That 
decision, including the determination as to the effective 
date for the 100 percent rating, therefore became final.  38 
U.S.C.A. § 7105(c).  

In February 1996, the veteran requested "back pay" based on 
a Social Security finding of disability since 1981.  The RO 
treated this as an earlier effective date claim.  In the 
April 1996 rating decision, the RO (without expressly 
addressing the finality of the October 1992 rating decision) 
determined that a 100 percent rating was not warranted prior 
to August 24, 1991.  The present appeal ensued.  

Although not articulated by the RO, the fact that it reviewed 
the merits of the claim suggests that it implicitly found 
that new and material evidence had been received to warrant 
review of the former determination regarding the effective 
date for a 100 percent rating.  For the following reasons, 
the Board does not agree. 

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision based 
on new and material evidence, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363. 

With regard to the question of the proper effective date 
which is the focus of this appeal, the pertinent regulation 
provides that, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
Under 38 C.F.R. § 3.155(a), an informal claim may in some 
circumstances be considered the date of a claim.  In this 
regard, it should be noted that once a formal claim for 
compensation has been allowed (as in this case received in 
September 1991), a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits under an existing law if the report 
relates to the disability.  38 C.F.R. § 3.157(b).  

From reviewing the claims file, it appears that the RO 
selected an effective date of August 24, 1991, for the 100 
percent rating because that was the date of admission to a VA 
hospital for treatment of the seizure disorder.  The RO 
subsequently effectively determined that it was factually 
ascertainable as of that date that the criteria for a 100 
percent rating had been met.  Under Diagnostic Code 8911, 
such a 100 percent rating is for application when there is an 
average of at least 1 major seizure per month over the last 
year.  

Turning to the new and material evidence analysis, the Board 
emphasizes that there must be evidence which was not of 
record in October 1992 which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Certain items of evidence made of record since October 1992 
are merely duplicates of VA medical records.  Some other 
items of evidence appear to be pertinent only to treatment 
for psychiatric disability (for which service connection was 
denied and which are not in appellate status).  

It appears that the one item of evidence which led to the 
veteran's request for an earlier effective date is a Social 
Security determination finding that he has been disabled 
since 1981.  The veteran submitted a copy of this decision 
with his request for "back pay."  However, a reading of the 
Social Security decision shows that it considered other 
nonservice-connected disabilities as well.  The Board 
therefore does not find it to be material to the question of 
whether the veteran met the schedular criteria for a 100 
percent rating for seizure disorder prior to August 24, 1991.  

In sum, the Board is unable to find that there is a basis for 
undertaking another review of the merits of the question of 
the proper effective date for the assignment of a 100 percent 
schedular rating for the veteran's seizure disorder. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

